570



          OFFICE       OF THE ATTORNEY    GENERAL      OF TEXAS
                                 AUSTIN




Honorable R. A. MoElrath
County Auditor
Cooke county
Ga5.nesville,  Texas

Dear Sirr


                                                          that the oountr
                                                          and keep a
                                                    er?       And related.


                                                          repusstlng     em
0phi011      0r   thla   Dq                           ions    as are    herein
stated

                  we                          as   r0ii0n8:




      mm%




                -By\ady or introduotlon,    ~111~ say that the aubi-
          tore  of Cooke County have not keptta aahool ladger        8inoe
          about 1927.   Evidently   the keeping    or euoh a ledger    was
          abandoned about the t$me the opinion of the AttOrnOy
          General,  book 62, page 337, was released,      whloh opinion
          saya, * . . . school tirraire    or  8~ county, adminietratlve
          and financial, are    under the   supervielon        of   the State
          and not the county    . . .*
Honorable   R. A. MfcElrsth,      Rape 2



            "I am teklng    the liberty   of discussing     the pro-
     position   further,    somewhat in detail,     in the hope that
     you may be able to sac just what an auditor            is up
     against   when he tries     to keep the school     ledger  as
     provided   for in article     1652 with the lImIted inform-
     atloh available     for keeping such a ledg.er.        I am not
     attempting    tG argue or to discuss the matter as a
     lawyer would disauss      it,  but rather from the standpoint
     of untl whose duty it is tc put the law lneo effeative
     operation   and doea not know, in view of the oonflict-
     lng olrcumatanoes,      how to go about it.

           ':The term 'ledger'   as USedin said article     1052 Is
     evidently    meant to be an ordinary   ledger such as Is used
     in business,    aa it calls  for an 'accurate  account   0r
     all funds received    and disbursed.*

            *A ledger    in any business     is a book, or books,      ln-
     tended to reflect      the flnanoial      status of the business,
     and is set up and maintained         by passing through the of-
     fice   of the kee?er::of   such a ledger a oomplete report
     of receipts    and dis~rscrmenta      of every kind, lnoluding
     purchases,    sales,   and other items essential        to the con-
     duct of the business,      thus enabling       the keeper or such
     ledger   to make the proper entries          and sk,ow the status
     of all acoounts.

            "The ledger        of the county aa a business        oonoern is
     provided     for in article        1607 and is known as a 'Finance
     Ledgorc.       It reflects      the state    of county finances,        and
     must be kept by the county auditor              for the use and bene-
     fit   0r the commlssionere~ court.             Information     neoesssry
     fcr the installing          and maintainiw       of this ledger Is
     provided     for in part by article          1617 which provides        ttmt
     overy county official           thrcxlgh whose hands pass any county
     funds,    except the county superintendent,             shall make a
     full   re;Jort'of      all monies oollected       and present     receipts
     sad vouohers        showing what disposition        had been made of
     such mcnles;        said report     to be made to the commissioners*
     court at each regular           term.    These reports,     receipts,
     vouchers,      etc..,   all of which must pass through the audl-
     tar's    off-ice, provides the auditor with all the data
     necegsary      to instell     and maintain a dapendablo         ledger
     that reflects         the flnancall     status  of each office       lndivid-
     ually and in its relationship              to the general    finanoo      Of
Honorable   R. A. McElrath,       Page 3



     the county.         In addition    to these reports    rroa the
     varioue     ofriciale,     a list   or all funds deposited        with
     the county treasurer          to the credit   of any county fund
     is submitted        to the auditor    with a duplicate      reoeipt
     of each deposit.          Also all olalms allowed      by the com-
     zlssloners*       oourt,   which claims represent      all county
     disbursements,         must pass through the auditor’s         office.
     Thur he is furnished          with a complete report      of all
     receipts     end disbursements       or all county rude.

            “The sat-up with refnrenoe            to installing        end
     maintaining     a school      ledger    la entirely      dlffarant.      No
     report    1s required       to be made to the county auditor             by
     the county suparintendant             or school   truataes,       or any
     other school      official,       or for the submibsion         of reoaipts,
     vouchers,    ate.,     se Is required       or other orrloiala.          Vhen
     there is a par oapbta apportionment               of stata fund8 made
     by the State Superintendent             of Public Instruotlon         to be
     placed to the credit          of the available        echool rund of
     the County, the money is sent direct                to the oounty de-
     pository    who reports       the reoalpt     of such money to the
     county aupsrintendent           together   with the amount of such
     deposit.     Likawiaa,       aollaationa     of special      school   taxes
     are deposited      by the tax collector         in ths aame manner.
     In neither    case is the State Superintendent,                 the oounty
     superintendent,       the county tax oolleotor,             or the county
     depository    required       by law to report       these reoalgts       to
     the oounty auditor.

             “The same general       situation      is trtie with raferenoe
     to d1sburr:ement.s.        I quote from opinion        O-1063 to which
     you refer      which says ‘...%a        are, therefore,      of the
     opinion     that the administration           and disburaemants     of
     school    funds 18 under the control             of the school   bodies
     and that this authority          should not be limited         by aupar-
     vision    of the county auditor          and other county officiala
     when such supervision         has not bean specifically          author-
     ized...’       so   far ss  I am   able    to  learn,  there   has  been
     no such     ‘specific     sup+trvision’     authorized    in Cooke Coun-
     ty.
             “Comparing the provisions    provided by law for keap-
     lng the finance    ledger   with those for keeping the echo01
     ledger,    wa hsva the following:
     “H-:CEIpT:::
Honorable   R. A. McElrath,     Page 4



      aPlnance    Ledger - Report.8 or reoelpte     of all monlea
                  received  by all oouuty officials     handling
                  county moniee,   except oounty rup4rlntendent.
                  Report of county treasurer    with duplicates
                  of all deposits   to county funds for all
                  purposes.

     Y'ohoo?     Ledger - No reports     and no reaord     of   reoeiptr
                  or depoeite.

      "DIZBUR5B.4ENTS:

      "Finance    Ledger - Reporte OS disbursements         made by
                  all county officlala     handling    county roniea
                  togsther  with reoelpta,    vouchers,     eto.  Ex-
                  amining and paealng upon all claims preeent-
                  ed to the ~~mrnlaslonera'     court,   which claims
                  oover all dlaburaements     made by aounty.

      "School    Lodger - No reports   of aounty superintendent
                  or trustee6  to county auditor    authorlzed.
                  Paaalng on school   dlebureements   by auditor
                  prohibited  by law.
             "1 not.4 that in your answer to question           No. 9,
     YOU -7,      *The auditor   has aooesr      to and authority      to
     oxamine all booka, accounte,          reesipts,     vouchera,   and
     other reoorda      of all oounty offlclals,         and to examine
     all vouahore &van        by trustees     of common aohool dfa-
     triate...',     and from this you oonclude          that it la a
     basis for inetalllng       and maintaining        a eahool ledger
     and base your oonolueion         upon ertiola      1653 which aapa
     , . ..he shall havs continual        aoaeae to and shall 4X-
     amine all the booka, aooounte,           roporte,    vouchers,    and
     other records      of any offloer,     the orders      of the Corn-
     mieelonere'     oourt relating     to the flnanoes       Of the
     county,     and all vouohera given by the Vtru4te41            Of
     all common school districts          of the county and shall
     inquire     Into the correctneea      of same...'
             “It appears to me that the above mentloned ar-
      ticle    to which you refer     as authorizing    the county
      auditor     to obtain the neceaeary     information      to In-
      stall    and maintain a school     ledger   Is in the main
      only a blanket authority~ to auditors          to examine (or
      audit)     the books of eti;ot,"z
                              an                        ;zg:;e;h$-
      ever deemed advisable,
Honorable   R. A. McRlrath,        Pago 5



     providing    a aourc4 of information     for setting    up
     end maintaining     a school ledger.     Furthermore,     th4
     referenae    to the examination   of vouohera     given by
     trustees   or common school diatriots        ia not erfectlvo,
     since in the opinion      of the Attorney     Gbrmral, book
     62, Peg-e 331, to which previous      reference    haa beon
     made, it is hold that * . ..school      affairs   of a county,
     adminiatratlve    and financial,    are under the mpervi-
     slon of the etbte and not the oounty...'

             -In your answer to question4             4 and 5 to wit *Is
     the aounty school           superintendent      of Cook4 County ro-
     qulred to keep the ledger mentioned In artiolo                      1652,
     or Its equivalent?*             and, '15 the school         depo@ltory
     bank of Cooke County required               to k44p the ledger        men-
     tioned     In article       1652 or ita equivalent?*,           4aoh quee-
     tlon we4 anawared in the negative.                  Pleaee permit the
     f ollowlng      observa tlon:       If the school     ledger     mentioned
     in article       1052, or a similar         ledger,   were not kept by
     both the depository           bank and the oounty sup4rintsndent,
     and were kept by the county auditor,                 all of which would
     bo in line with your construction                of the law, then
     neither      the dopoeitory       bank nor the oounty 4uperintendent
     could give any infonmtfon               whatever as to the flnanoes            of
     any school       district     In the county until          the aud%tor*r     led-
     ger had been consulted,            and thia in the fac4 of the faot
     that, every item of reoelpts              and diebureemQnts       pertaining
     to school funds paae through the depository                     bank and the
     orrioe     of the county superintendent             In the regular       order
     of buelnoss,        while none of them pas4 through the ofrlos
     of the oounty auditor.             A8 a matter      of feat,     both the
     depomltory       bank and the county superintendent               muet keep,
     and do keep, euah n ledger.                They oould not teka oar4
     of busineaaee        of their     otrloer    without     It, nor oould
     thsy make the annual report B required                 of thorn by the
     eta te superintendent.            They are provided         with every item
     of information         necessary      to keep such a ledger,         and so
     far as I am able to learn,              an auditor     is not authorized
     by law to demand a report              of receipts    and disbursements
     of school      funds,     either   from the depository          bank of the
     county or the county superintendent                 or any other school
     of ficlal.
           “In view of the foregoing    mesa Or oonflioting      eir-
     cumatanoes,   your opinion  Is deslrsd  as to whether,      unbar
     the tema of article     1852 and oth4r etatutes     pertaining
     to school matters,    it is mandatory upon me a8 County
Honorable     R. A. ILcElrath,     Fags 6



        auditor    of Cooke County to *lnatall~   such a lodger
        regardless    of the fact that no provision     la mad4
        for supplying    me with the Information    neaessary  to
        ksep such Y ledger.

               *In vier of the further         fact    that the county
        superintendent       of Cooke County muot keep and doe4
        keep such i ledger an deecribed             in article     1652,
        your opinion      is desired     as to whsther       such a lsd-
        ger ahould be paid for out of the school fund4 a4
        provided    for in article       2700D-1,     seotion    2, vhloh
        act reacis as foilows:          'Tin4 county board of trustees
        rhall annually       on or before     the first      day of August
        hareaftar     crder a scholastic        per capita     aeeeeement
        against    eaoh school     district    within ths county In
        aufficiant     amount to provide for the payment of the
        salary and office       expense8 of the county superin-
        tandent and any office         assistants      he may have, ae
        is now provided       by law, or may hereafter           be pro-
        vided. And the said asersement when legally                  made
        and certified      to the school      dletrlctn      of tha county
        shall be paid by them for the purpose herein 4p401-,
        ited.*

               "Or shall     seme be paid out of county fund4 a4
        provided   for In article     3099-b section      2, whioh aaye,
        'Suitable    offices    and stationery    and blank4 neee4sary
        In the porfornmnce of their         dutlee may In the dlrcre-
        tlon of the commlsslonere~         oourt also be furnished     to
        resident   district judges, resident        district   and county
        attorneys,    county superintendents,       and county surveyors,
        md my 50 p.%ldfor on order oL' the commissioners*
        court out of the county treasurer?’

              *Or must'it  be paidibr       out   of   the    private   funds   Or
        the county  superinLsndent?n

              Article 1552, Ternonfa dmotatsd                Civil Statutes,
reads    as follows:

               "The auditor   shall  install   in his office      a sohool
        lodger   showi.nC an accurate    account    of all tunde ro-
        caivad and disbursed      by the comon      school  distrlcts    of
        hi@ county;    a bond regi.ster    showing all the echo01
        bond6 isausd    by the common sOho        districts    Of hi4
        county,   their rate of interest,       date laeusd and matul-
        itg date; and he ahall also keep an intereat            and aink-
        ing fund account     of such sohool bond."
Honorable    R. A. McElrath,      Page 7



             Article    1653,   Vernon’s    Annotated    Civil   Statutes,
provides    that:
              ” . . .-*
                      Fe shall tiave continual        accasa to and
       shall   examine all the books,         accounts,    reports,
       vouchers    and other recorde       of any offioer,      the orders
       of the commissioners      court,     raleting     to the flnanoe
       of the county,     and all vouchers        given by the trustees
       Of all    common school   districts      of the oounty and shall
       inquire    into the corractnasa       of the same.*

              In our Opinion No. O-2734, addressed             to you, It was
held   that the school      ledger mentioned       in Utiola      1652, aupra,
must be kept by the county auditor.               We believe     that our Opin-
ion No. O-2734 la correct          end specifically       answers your flrat
question    presented    in the above mentioned latter.              Therefore,
you are respectfully        advised   that it is our opinion          that it is
mandatory that the county auditor           keep the school        ledger    re-
ferred   to in Article      1652, aupra.      You alao raise       the question
aa to how you are to secure the information                neoeasary    to keep
a school    ledger   as above mentioned.          Article   1653, aupra,      among
other things,      provides    the t the county auditor        shall have oon-
tinual   access    to and shall examine all the booka, aooounts,
reports,    vouchers    and other records       of any officer       . . . and
all vouchers     given by the trustees         of all common school        dia-
tricts   of the county and shall        inquire     Into the correctness         of
the same.      As stated in our Opinion No. O-2734, ndatalls                 for
 such axamlnstlons      may doubtless     be worked out between the
auditor    and auoh officers.n        The manner In whloh such details
are to be worked out is within the dlacratlon                of the auditor
and cannot be passed upon by this Department.

            It is stated      in your latter     “that the auditors     of
Cooke County have not kept a school           ledger   since about 1927.
Evidently    the keeping of such a ledger was abandoned about ,the
time the opinion      of the Attorney     General,    Book 62, page 337,
was released    which opinion       says * . . . sohool affairs      of a
oounty, administrative        and finanolal,     are under the supervi-
sion of the state and not the aounty . . . tn It is true that
,&ha above menticned      o,oinlon holds as just atatad.         However,
this opinion,    which is s conferanoe        opinion,    among other things,
further   holds in effect       that the county auditor      is required    to
keep a school     ledger,    showing all school funds received         and
disbursed    by trustees     or county school districts        in his county,
and a record    of all school bonds Issued by said districts              and
that he (the county eudltor)          15 required    to exemlna all vou-
Honorable    R. A. UcElreth,       Fags 8



ohara given by trustees    of       common school   dfstriats             of the
oounty and to inquire   into        the oorreotneas    of the            same.

            Xe think that there 1s much merit in the position
you take.    However, Article    1652 was added to the statutes
in!..1917 and we can sea no good reason for Its existence
sinoe,   as stated by you, such ledger     is kept by the oounty
suparlntandant    and a like ledger   is kept by the oounty dapoait-
ory, but the Legislature      has made the requirement   set out in
Artiola   lBS2, supa,   end imposed such duty upon the oounty
auditor.

             Artiole  3@99b, mentioned above,     authorizes  the oom-
misslonars~    oourt  to purchase blanks end stationery      when the
court in its discretion       decides   to do so.  However, we do not
believe   that   this statute   authorizes   the aourt to purohaaa
books such as ledgers.

            In vlaw of the lest above mentioned     statutes  you
are advised   that it la our opinion    that the ledger kept by
the county superintendent    should be paid for out oi the
sohool funds as provided   in Article    27006-l and Article
2827a.   The county suparlntandent    is not required    to pay tha
ooat of the above mentioned l++Qger parsonelly.

             Trusting    that    the foregoing        fully   enawera      your    in-
quiry,    we are
                                                        Yours    very     truly

                                                 ATTORNEYCl!NEFUU QB’TXAS



                                                 BY
                                                                Ardell     williams
                                                                          Assistant
                 A=;,,
AH’:BBB

                  ATTORNEY      CX%ZRAL   OE’ TZXAS